Citation Nr: 1826096	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-29 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a tenotomy of the left fourth and fifth toes with scar.


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel

INTRODUCTION

The Veteran had active service from September 1979 to September 1981, from July 2002 to April 2003, and from December 2006 to May 2007.  She also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Air National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and December 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Thereafter, in March 2015, the Board remanded the claims for an increased rating for residuals of a tenotomy of the left fourth and fifth toes with scar and a total disability evaluation based on individual unemployability (TDIU) for additional development.  The Board also remanded the claim of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for a period of convalescence following right shoulder surgery for the Agency of Jurisdiction to provide the Veteran with a statement of the case since she had filed a notice of disagreement in March 2013.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).  This was accomplished in July 2015, and to date, the Veteran has not perfected this issue by filing the necessary substantive appeal (VA Form 9).  See 38 C.F.R. § 20.302(b).  

Moreover, in May 2015, the RO granted the Veteran's claim for TDIU effective September 1, 2010.  This represents a full grant of the benefits sought, and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  


FINDING OF FACT

In a written statement received in February 2018, the Veteran withdrew her appeal.

CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of this claim for entitlement to an initial evaluation in excess of 10 percent for residuals of a tenotomy of the left fourth and fifth toes with scar.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2018, the Veteran requested that the pending appeal be withdrawn.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn.  In addition, it must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  See 38 C.F.R. § 20.204(b).  

Here, the February 2018 written statement meets all of the criteria under 38 C.F.R. § 20.204(b) for withdrawal of the pending claim.  Since the Board has not yet issued a decision concerning the claim for an initial increased rating for residuals of a tenotomy of the left fourth and fifth toes with scar, the criteria are met for withdrawal of the appeal of this claim.   

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C. § 7105(d).  Accordingly, no further action is warranted by the Board concerning this claim for entitlement to an initial evaluation in excess of 10 percent for residuals of a tenotomy of the left fourth and fifth toes with scar and it is, hereby, dismissed. 



ORDER

The appeal regarding entitlement to an initial evaluation in excess of 10 percent for residuals of a tenotomy of the left fourth and fifth toes with scar is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


